Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Claims 1-31 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 4, 14, 17, 26, 27, 29, 31 are amended
	- claims 19-23 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/18/2022.

Response to Arguments

Regarding claims 1, 14, 26, and 29 previously objected for informalities, claims 1, 14, 26, and 29 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 2, 4, 17, 27, 29, and 31 previously rejected under 35 U.S.C. § 112(b), claims 2, 4, 17, 27, 29, and 31 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1-9, 12-18, and 24-31 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “However, in Vos, there is no disclosure, teaching, or suggestion of “receiving the RAR message .... on the specific DL resources . . . [that] specify time and/or frequency resources for scheduling a content resolution message (Msg 4),” as recited in Claim 1.” on page 12, filed on 07/18/2022, with respect to U.S. Patent Publication No. 2015/0085689 by Vos (“Vos”), in view of ASUSTek NPL “Details of BWP inactivity timer,” 3Gpp R2-1712212 (“ASUSTek”) and further in view of WO2019051177 by Tsai et al. (“Tsai”), have been fully considered but are moot, over the limitations of “wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4)”. Said limitations are newly added to the amended Claims 1, 14, 26, and 29 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teachings from newly found reference Lai et al. US Pub 2019/0098667 (hereinafter “Lai”), in combination with previously applied reference Vos, Tsai, and ASUSTek, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9, 12-18, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable Vos US Pub 2015/0085689 (hereinafter “Vos”), in view of Lai et al. US Pub 2019/0098667 (hereinafter “Lai”) and of ASUSTek NPL “Details of BWP inactivity timer”, 3GPP R2-1712212, (retrieved from internet https://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_100/Docs/ on 2017/11/16) (hereinafter “ASUSTek”), and further in view Tsai et al. Foreign Patent WO2019051177, claiming provisional priority Sep. 8, 2017 (hereinafter “Tsai”).
Regarding claim 1 (Currently Amended)
Vos discloses a method (“there is provided a method for facilitating random access communication in an LTE network between an eNB and a Limited Capability Terminal Equipment (LCTE)” [0009]), performed by a wireless device (e.g. “LTE terminal” [0008]) in a wireless communication system, for receiving a random access response, RAR, message (RA Msg2) from a network node (e.g. “evolved Node B (eNB)” [0008]), the method comprising:
transmitting a selected random access preamble (RA Msg1) (i.e. “PRACH preamble message”) to the network node (“initiating a physical random access channel (PRACH) random access operation, to select a PRACH preamble from a predetermined subset of PRACH preambles… the selected PRACH preamble included in wireless transmission of a PRACH preamble message” [0008]), the selected preamble being linked to specific downlink (DL) resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device (“to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system” [0008]); and
receiving the RAR message (RA Msg2) (i.e. “random access response (RAR)”) from the network node on the specific DL resources, (“to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs)” [0008]).
Vos does not specifically teach wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4).
In an analogous art, Lai discloses wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4) (step 730 in Fig. 7A; “In one embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to transmit the Msg1 305b. In another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to monitor the M-PDCCH 311 for DL grant scheduling the RAR 312. In yet another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to receive the RAR 312. In a further embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to transmit the Msg3 315b.” [0106]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, to include Lai’s method for handling congestion of the contention resolution message, also referred to as Msg4, in order to alleviate congestion during random access of enhanced machine-type communications user equipment (Lai [Abstract]).
Vos and Lai do not specifically teach wherein there is a Bandwidth Part, BWP, related timer, wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP, wherein the default BWP comprises an initial BWP.
In an analogous art, ASUSTek discloses wherein there is a Bandwidth Part, BWP, related timer (“a dedicated timer for timer-based active DL BWP switching to the default DL BWP” [RAN1 #90bis Agreements [2]]),
wherein the default BWP comprises an initial BWP (“The default DL bandwidth part can be the initial active DL bandwidth part defined above” [RAN1 #90 Agreements [1]]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by Lai, to include ASUSTek’s BWP inactivity timer, in order to facilitate UE switching among different bandwidth parts (ASUSTek [Introduction]).
Vos, Lai, and ASUSTek do not specifically teach wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP.
In an analogous art, Tsai discloses wherein if the BWP related timer has expired and the random access is unsuccessfully concluded (i.e. no RAR reception), the wireless device switches to a default BWP (“the UE may initiate RA where the UE goes back to the (primary) default BWP(s) and uses the PRACH associated with the primary BWP to transmit PRACH with BRR. The dedicated PRACH preamble may be used to distinguish the BRR. The UE may then set and start the BWP timer, and if the BWP timer expires and there is no successful reception of RAR, the UE may stay at the (primary) default BWP(s) and set RRC CONNECT to RRC IDLE. If the beam is recovered before the BWP timer expires, the UE may switch (re-tune) back to the active BWP(s).” [0225]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by Lai and ASUSTek, to include Tsai’s random access method with BWP timer, in order to facilitate UE switching among different bandwidth parts (Tsai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tsai’s random access method with BWP timer into Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1 further comprising:
Vos further discloses selecting a random access preamble to use for transmission to the network node, the selected random access preamble being linked to specific DL resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device (“upon initiating a physical random access channel (PRACH) random access operation, to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system, the selected PRACH preamble included in wireless transmission of a PRACH preamble message; and an evolved Node B (eNB) configured, in response to receipt of the PRACH preamble belonging to said subset, to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]).

Regarding claim 3
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
Vos further discloses wherein the wireless device is informed about which selected random access preamble to use (“to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system, the selected PRACH preamble included in wireless transmission of a PRACH preamble message” [0008]).

Regarding claim 4 (Currently Amended)
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 2, 
Vos further discloses wherein the selected random access preamble is selected from available preambles for random access (“to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system, the selected PRACH preamble included in wireless transmission of a PRACH preamble message” [0008]).

Regarding claim 5
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of any of claim 1, further comprising:
Vos further discloses monitoring, based on the random access selected preamble, the corresponding specific DL resources for the reception of the RAR message (RA Msg2) (“to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]; [0030] and furthermore “LCTEs may have a restricted physical downlink shared channel (PDSCH) capacity, for example they may be capable of only monitoring and/or timely decoding 6 PRBs out of a potentially total 100 PRBs corresponding to a full 20 MHz LTE implementation.  Potentially, LCTEs may be capable of fully monitoring and decoding other LTE channels over the full 20 MHz bandwidth, such as the PDCCH.” [0023]).
Lai further discloses monitoring, based on the random access selected preamble, the corresponding specific DL resources for the reception of the RAR message (RA Msg2) (step 730 in Fig. 7A; In another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to monitor the M-PDCCH 311 for DL grant scheduling the RAR 312. In yet another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to receive the RAR 312. In a further embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to transmit the Msg3 315b.” [0106]).

Regarding claim 6
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
Vos further discloses wherein the selected random access preamble is part of a preamble subset of available random access preambles, and wherein the specific DL resources are linked to the preamble subset that the selected random access preamble is part of (“upon initiating a physical random access channel (PRACH) random access operation, to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system, the selected PRACH preamble included in wireless transmission of a PRACH preamble message; and an evolved Node B (eNB) configured, in response to receipt of the PRACH preamble belonging to said subset, to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]).

Regarding claim 7
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 6, 
Vos further discloses wherein the available random access preambles are divided into two or more subsets (“configuring LCTEs to select a PRACH preamble only from certain predetermined subsets of the 64 available PRACH preambles, hereinafter the certain predetermined subset can be referred to as "LC preambles".” [0027] and furthermore “adjusting the number of LC preambles useable (either the total number of LC preambles or the number of LC preambles held in one or more subsets) in order to achieve a desired overall system performance.” [0029]).

Regarding claim 8
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 7, 
Vos further discloses wherein the available random access preambles are divided into two subsets, A and B, and wherein the subset A is used for contention-based random access and the subset B is used for contention-free random access (“One approach for providing preambles for exclusive use by LCTEs is to allow LCTEs to utilize a subset of those PRACH preambles which are part of the set of contention free preambles, as defined in the existing LTE standard… Other TEs operating according to the currently existing LTE standard will avoid using the reserved contention free preambles when operating in the contention-based regime.” [0028]).

Regarding claim 9
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 8, 
Vos further discloses wherein the specific DL resources are resources A (i.e. contention-based regime) if the selected random access preamble is part of subset A, and resources B (i.e. contention-free regime) if the selected random access preamble is part of subset B (“Random access may follow a contention-based regime or a contention-free regime.  In the contention-based regime, TEs select their PRACH preamble blindly from a non-reserved set.  In the contention-free regime, TEs are assigned their PRACH preamble from a reserved set by the eNB, in such a manner that no two TEs are concurrently assigned the same reserved preamble.” [0041]).

Regarding claim 12
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
ASUSTek further discloses wherein the method is performed for connected-state random access for a wireless device in connected state (“This happens when UE enters RRC_CONNECTED state from RRC_IDLE state, and the BWP configuration is explicitly configured. The RRC configuration might indicate that a BWP rather than the initial active BWP is to be used as active BWP. However, if the BWP to be used is the same as the default BWP, there seems no need to start the timer. This case is applicable for PCell only, because SCell is not activated at this point of time.” [Section 2.1 When to start BWP inactivity timer]).
	
Regarding claim 13
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
ASUSTek further discloses wherein the BWP related timer has the following properties: 
- the wireless device starts the BWP related timer when switching to a new active downlink BWP (“A UE starts the timer when it switches its active DL BWP to a DL BWP other than the default DL BWP” [RAN1 #90bis Agreements [2]]), 
- the wireless device restarts the BWP related timer when scheduled on the active downlink BWP (Section 2.3 When to restart BWP inactivity timer), and 
- the wireless device activates a default downlink BWP when the BWP related timer expires (“UE switches its active DL/UL BWP pair to the default DL/UL BWP pair when the timer expires” [RAN1 #90bis Agreements [2]]), and 
wherein the BWP related timer continues to run during the random-access procedure (Section 2.2 When to stop BWP inactivity timer), and if the BWP related timer expires during the random-access procedure, the random-access procedure continues until concluded (“When BWP configuration of a serving cell is reconfigured by RRC and the BWP to be used (active) is switched from a “non-default” BWP to the default BWP. This might happen at any time when UE is in RRC_CONNECTED state, and can be regarded as “BWP switching by RRC” because there is already an active BWP currently in use. This case is applicable for both PCell and SCell.” Section 2.2 When to stop BWP inactivity timer), 
wherein if the BWP related timer has expired (“The functionality of this timer is to autonomously switch active BWP to default BWP after a certain inactive time (i.e. without receiving any PDCCH for scheduling) of a serving cell.” Section 2.1  When to start BWP inactivity timer) and the random access is successfully concluded (e.g. Scell is activated), the wireless device returns to the BWP used before initiating the random-access procedure with a reset timer (“When SCell is activated, the first active BWP is used without additional signalling. However, if the first active BWP is the same as the default BWP, there seems no need to start the timer.” Section 2.1  When to start BWP inactivity timer). 

Regarding claim 14 (Currently Amended)
Vos discloses a method (“there is provided a method for facilitating random access communication in an LTE network between an eNB and a Limited Capability Terminal Equipment (LCTE)” [0009]), performed by a network node (e.g. “eNB” [0009]) in a wireless communication system, for transmitting a random access response, RAR, message (RA Msg2) to a wireless device (e.g. “LCTE terminal” [0008]), the method comprising:
receiving a random access preamble (RA Msg1) (i.e. “PRACH preamble message”) from the wireless device (“initiating a physical random access channel (PRACH) random access operation, to select a PRACH preamble from a predetermined subset of PRACH preambles… the selected PRACH preamble included in wireless transmission of a PRACH preamble message” [0008]), the random access preamble being linked to specific DL resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device (“to select a PRACH preamble from a predetermined subset of PRACH preambles, said subset being strictly smaller than a set of all PRACH preambles used in the LTE system” [0008]); and
transmitting the RAR message (RA Msg2) (i.e. “random access response (RAR)”) to the wireless device on the specific DL resources (“to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs)” [0008]).
Vos does not specifically teach wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4).
In an analogous art, Lai discloses wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4) (step 730 in Fig. 7A; “In one embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to transmit the Msg1 305b. In another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to monitor the M-PDCCH 311 for DL grant scheduling the RAR 312. In yet another embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to receive the RAR 312. In a further embodiment, the frequency resource used by the eMTC UE 302 to monitor the M-PDCCH 321b for DL grant scheduling the Msg4 320b is the same as the frequency resource used by the eMTC UE to transmit the Msg3 315b.” [0106]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, to include Lai’s method for handling congestion of the contention resolution message, also referred to as Msg4, in order to alleviate congestion during random access of enhanced machine-type communications user equipment (Lai [Abstract]).
Vos and Lai do not specifically teach wherein there is a Bandwidth Part, BWP, related timer, wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP, wherein the default BWP comprises an initial BWP.
In an analogous art, ASUSTek discloses wherein there is a Bandwidth Part, BWP, related timer (“a dedicated timer for timer-based active DL BWP switching to the default DL BWP” [RAN1 #90bis Agreements [2]]),
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by Lai, to include ASUSTek’s BWP inactivity timer, in order to facilitate UE switching among different bandwidth parts (ASUSTek [Introduction]).
Vos, Lai, and ASUSTek do not specifically teach wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP.
In an analogous art, Tsai discloses wherein if the BWP related timer has expired and the random access is unsuccessfully concluded (i.e. no RAR reception), the wireless device switches to a default BWP (“the UE may initiate RA where the UE goes back to the (primary) default BWP(s) and uses the PRACH associated with the primary BWP to transmit PRACH with BRR. The dedicated PRACH preamble may be used to distinguish the BRR. The UE may then set and start the BWP timer, and if the BWP timer expires and there is no successful reception of RAR, the UE may stay at the (primary) default BWP(s) and set RRC CONNECT to RRC IDLE. If the beam is recovered before the BWP timer expires, the UE may switch (re-tune) back to the active BWP(s).” [0225]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by Lai and ASUSTek, to include Tsai’s random access method with BWP timer, in order to facilitate UE switching among different bandwidth parts (Tsai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tsai’s random access method with BWP timer into Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 14, further comprising:
Vos further discloses obtaining, based on the received random access preamble, specific DL resources to use for transmitting the RAR message (RA Msg2) (i.e. “random access response (RAR)”) to the wireless device (“the selected PRACH preamble included in wireless transmission of a PRACH preamble message; and an evolved Node B (eNB) configured, in response to receipt of the PRACH preamble belonging to said subset, to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]).

Regarding claim 16
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 14,
Vos further discloses wherein the network node selects, based on the received random access preamble, the specific DL resources to use for transmitting the RAR message and responds to the wireless device with the RAR message on the specific DL resources  (“to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]; [0030] and furthermore “LCTEs may have a restricted physical downlink shared channel (PDSCH) capacity, for example they may be capable of only monitoring and/or timely decoding 6 PRBs out of a potentially total 100 PRBs corresponding to a full 20 MHz LTE implementation.  Potentially, LCTEs may be capable of fully monitoring and decoding other LTE channels over the full 20 MHz bandwidth, such as the PDCCH.” [0023]).

Regarding claim 17 (Currently Amended)
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 16, 
Vos further discloses wherein the network node selects, depending on which random access preamble subset the received random access preamble belongs to, the specific DL resources to use for transmitting the RAR message to the wireless device (“an evolved Node B (eNB) configured, in response to receipt of the PRACH preamble belonging to said subset, to schedule transmission of an associated random access response (RAR) on a restricted set of physical resource blocks (PRBs) which is predictable and accessible to said LCTE.” [0008]).

Regarding claim 18
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 14, 
Vos further discloses wherein the received random access preamble is part of a random access preamble subset of available random access preambles (“One approach for providing preambles for exclusive use by LCTEs is to allow LCTEs to utilize a subset of those PRACH preambles which are part of the set of contention free preambles, as defined in the existing LTE standard… Other TEs operating according to the currently existing LTE standard will avoid using the reserved contention free preambles when operating in the contention-based regime.” [0028]), and wherein the random access preamble subset is linked to the specific DL resources (“configuring LCTEs to select a PRACH preamble only from certain predetermined subsets of the 64 available PRACH preambles, hereinafter the certain predetermined subset can be referred to as "LC preambles".” [0027] and furthermore “adjusting the number of LC preambles useable (either the total number of LC preambles or the number of LC preambles held in one or more subsets) in order to achieve a desired overall system performance.” [0029]).

Regarding claim 24
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
Vos further discloses wherein the wireless device is a user equipment (“user equipment” [0021]) and the network node is a base station (“eNB” [0008]).

Regarding claim 25
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
ASUSTek further discloses wherein the wireless device and the network node operates using a radio access technology (RAT) that allows for division of the carrier bandwidth into BWPs, such as RAT new radio (NR) (“In NR, a UE is configured with one or multiple bandwidth parts (BWP) for each serving cell.” [Introduction]).
	
Regarding claim 26 (Currently Amended)
Vos discloses a wireless device (“LCTE 250” in Fig. 2), configured to operate in a wireless communication system, and configured for receiving a random access response, RAR, message (RA Msg2) from a network node (“eNB 200” in Fig. 2), the wireless device comprising:
- a communication interface (i.e. “Tx/Rx 255” in Fig. 2) configured for communication with the network node; and
- processing circuitry (i.e. “PRACH Message Generation Module 270” in Fig. 2) configured to cause the wireless device:
to transmit a selected random access preamble (RA Msg1) to the network node, the selected preamble being linked to specific downlink (DL) resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device; and
to receive the RAR message (RA Msg2) from the network node on the specific DL resources,
wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4),
wherein there is a Bandwidth Part, BWP, related timer,
wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP,
wherein the default BWP comprises an initial BWP.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 26 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 27 (Currently Amended)
The wireless device of claim 26, wherein the processing circuitry is further configured to cause the wireless device:
to select a random access preamble to use for transmission to the network node, the selected random access preamble being linked to specific DL resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 27 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 28
The wireless device of claim 26, wherein the processing circuitry is further configured to cause the wireless device:
to monitor, based on the selected random access preamble, specific DL resources for the reception of the RAR message (RA Msg2).
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 28 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 29 (Currently Amended)
Vos discloses a network node (“eNB 200” in Fig. 2), configured to operate in a wireless communication system, and configured for transmitting a random access response, RAR, message (RA Msg2) to a wireless device (“LCTE 250” in Fig. 2), the network node comprising:
- a communication interface (i.e. “Tx/Rx 205” in Fig. 2) configured for communication with the wireless device; and
- processing circuitry (i.e. “Legacy PRACH Response Module 235” in Fig. 2) configured to cause the network node:
to receive a random-access preamble (RA Msg1) from the wireless device, the random access preamble being linked to specific DL resources to be used for communicating the RAR message (RA Msg2) from the network node to the wireless device; and
to transmit the RAR message (RA Msg2) to the wireless device on the specific DL resources,
wherein the DL resources specify time and/or frequency resources for scheduling a content resolution message (Msg 4),
wherein there is a Bandwidth Part, BWP, related timer,
wherein if the BWP related timer has expired and the random access is unsuccessfully concluded, the wireless device switches to a default BWP,
wherein the default BWP comprises an initial BWP.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 29 corresponds to method claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Regarding claim 30
The network node of claim 29, wherein the processing circuitry is further configured to cause the network node:
to obtain, based on the received random access preamble, specific DL resources to use for transmitting the RAR message (RA Msg2) to the wireless device.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 30 corresponds to method claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Regarding claim 31 (Currently Amended)
The network node of claim 29, wherein the random access preamble belongs to one of a number of different sets or groups of preambles, and the processing circuitry is further configured to cause the network node to select the specific DL resources to use for transmitting the RAR message (RA Msg2) depending on which random access preamble set the received random access preamble belongs to.
The scope and subject matter of apparatus claim 31 is drawn to the apparatus of using the corresponding method claimed in claim 16. Therefore apparatus claim 31 corresponds to method claim 16 and is rejected for the same reasons of anticipation as used in claim 16 rejection above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of ASUSTek and Tsai, and further in view of Takeda et al. US Pub 2020/0252180 (hereinafter “Takeda”). 
Regarding claim 10
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 8, 
Vos, ASUSTek, and Tsai do not specifically teach wherein the specific DL resources include a common resource for contention-based random access, and the specific DL resources include the current active bandwidth part, BWP, of the wireless device for contention-free random access.
In an analogous art, Takeda discloses wherein the specific DL resources (e.g. CORESET) include a common resource for contention-based random access, and the specific DL resources include the current active bandwidth part, BWP, of the wireless device for contention-free random access (“As shown in FIG. 1B, a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal.  As shown in FIG. 1B, the plurality of BWPs configured for the user terminal may have different bandwidths.  Moreover, the plurality of BWPs may at least partially overlap each other in frequency band.  For example, in FIG. 1B, BWP #1 is a part of the frequency band of BWP #2.” [0031]; Fig. 1B” and furthermore “When detecting the DCI for DL BWP #1 in CORESET #1, the user terminal receives a PDSCH scheduled in (mapped to) a certain time and/or frequency resource (time/frequency resource) of DL BWP #1, based on the DCI for DL BWP #1. In contrast, when detecting the DCI for DL BWP #2 in CORESET #1, the user terminal activates DL BWP #2.  The user terminal receives a PDSCH scheduled in a certain time/frequency resource of DL BWP #2, based on the DCI for DL BWP #2 detected in CORESET #1.” [0050-0051]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by ASUSTek and Tsai, to include Takeda’s method for controlling activation/deactivation of one or more frequency bands (BWPs), in order to reduce processing load in the user terminal (Takeda [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more frequency bands (BWPs) into Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Vos, as modified by Lai, ASUSTek, and Tsai, previously discloses the method of claim 1, 
ASUSTek further discloses Bandwidth Part (BWP) (entire document)
Vos and ASUSTek do not specifically teach wherein the specific DL resources are one or more of: a Control Resource Set CORESET, or a search space to monitor.
In an analogous art, Takeda discloses wherein the specific DL resources are one or more of:
a Control Resource Set (CORESET) (“CORESETs” [0006]; [0040]), or
a search space to monitor (“search space” [0039]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles, as modified by ASUSTek and Tsai, to include Takeda’s method for controlling activation/deactivation of one or more frequency bands (BWPs), in order to reduce processing load in the user terminal (Takeda [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more frequency bands (BWPs) into Vos’ method for facilitating communication in an LTE network between an eNB and Limited Capability Terminal Equipments (LCTEs) using subsets of PRACH preambles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411